Name: 82/115/EEC: Commission Decision of 29 January 1982 approving the programme on the development of agriculture in the French overseas departments, pursuant to Council Directive 81/527/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: forestry; NA;  overseas countries and territories;  cultivation of agricultural land;  farming systems;  agricultural structures and production
 Date Published: 1982-02-19

 Avis juridique important|31982D011582/115/EEC: Commission Decision of 29 January 1982 approving the programme on the development of agriculture in the French overseas departments, pursuant to Council Directive 81/527/EEC (Only the French text is authentic) Official Journal L 047 , 19/02/1982 P. 0039 - 0039*****COMMISSION DECISION of 29 January 1982 approving the programme on the development of agriculture in the French overseas departments, pursuant to Council Directive 81/527/EEC (Only the French text is authentic) (82/115/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 81/527/EEC of 30 June 1981 on the development of agriculture in the French overseas departments (1), and in particular Article 2 thereof, Whereas the French Government forwarded on 31 August 1981 the programme on the development of agriculture in the French overseas departments and in October and November 1981 provided additional details; Whereas the said programme comprises all the particulars, provisions and measures listed in Article 4 of Directive 81/527/EEC which ensure that the objectives of the said Directive may be achieved; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The programme on the development of agriculture in the French overseas departments, forwarded by the French Government pursuant to Directive 81/527/EEC on 31 August 1981, is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 29 January 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 197, 20. 7. 1981, p. 38.